             Case 1:09-cr-00271-AWI Document 116 Filed 10/14/20 Page 1 of 3


 1                              UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,                           CASE NO. 1:09-CR-0271 AWI
 5                          Plaintiff
                                                         ORDER ON MOTION FOR
 6                  v.                                   RECONSIDERATION
 7   HERIBERTO SICAIROS-QUINTERO,
                                                         (Doc. No. 97)
 8                          Defendant
 9

10

11         Currently pending before the Court is Defendant Heriberto Sicairos-Quintero’s motion for
12 compassionate release under 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 97. Hearing on this

13 motion is set for October 16, 2020. All briefing has now been received. For the reasons that

14 following, the October 16 hearing will be vacated and Defendant’s motion will be granted.

15         Background
16         Defendant was found guilty by a jury of violating 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,
17 carrying a firearm during and in relation to a drug trafficking crime (marijuana). Following

18 appeals, Defendant was eventually sentenced to a total term of 180 months in prison. On

19 September 30, 2020, Defendant through the filed this motion for compassionate release under 18

20 U.S.C. § 3582(c)(1)(A).

21         Parties’ Arguments
22         Defendant bases his motion on the criteria of United States Sentencing Guideline §
23 1B1.13. Defendant argues that his age (78), length of time served (132 months), length remaining

24 on his sentence (21 months), and serious debilitating medical conditions (severe osteoarthritis in

25 both knees {he uses a wheelchair }, out of control blood pressure, and myopia) justify a reduction

26 in sentence to time served. Defendant argues that he is not a danger to the community and the
27 relevant 18 U.S.C. § 3553 factors weigh in his favor. Upon release, Defendant states that he will

28 live with family in either Los Angeles, California or Mexico.
             Case 1:09-cr-00271-AWI Document 116 Filed 10/14/20 Page 2 of 3


 1         The United States has a filed a notice of non-opposition. The United States notes that
 2 Defendant’s age, amount of time served (over 10 years and over 75% of his sentence served), and

 3 deteriorating health relating to the aging process, are sufficient circumstances to justify

 4 compassionate release. The United States also notes that, although the crime of conviction was

 5 serious, Defendant is a non-violent offender with no other criminal record. Further, the relevant

 6 sentencing factors of 18 U.S.C. § 3553(a) do not counsel against a compassionate release.

 7 However, the United States requests that Defendant be ordered to undergo a 14-day quarantine

 8 period to prevent the spread of Covid-19. Further, the United States notes that there is an ICE

 9 detainer for Defendant. Therefore, the United States requests that upon his release from BOP

10 custody, Defendant enter ICE custody.

11         In reply, Defendant argues that no quarantine period is necessary and that other Courts
12 release individuals pursuant to § 3582(c)(1)(A) without any requirement that they enter ICE

13 custody. Further, Defendant argues that there is insufficient authority that would permit the Court

14 to issue such an order. Therefore, Defendant opposes the United States’ requests.

15         Discussion
16         The parties do not dispute the substance of Defendant’s motion. No party disputes that
17 Defendant’s age, sentence served, sentencing remaining, and debilitating and worsening age

18 related health problems justify relief under 18 U.S.C. § 3582(c)(1)(A) and USSG § 1B1.13.

19 Further, no party suggests that Defendant is a danger to the community or that the 18 U.S.C. §

20 3553 factors weigh against compassionate release. After considering the briefing and the relevant

21 statutory considerations, the Court agrees with the parties and will grant Defendant’s motion.

22         Apart from the substantive arguments, there are two administrative aspects of the motion
23 to which the parties cannot agree: a quarantine period and ICE custody.

24         With respect to a quarantine period, the Court cannot find that a quarantine is warranted.
25 Defendant is currently housed at CI Reeves in Pecos, Texas. The BOP website reveals that there

26 are no active cases of Covid-19 in Reeves. Further, there is no indication that Defendant is
27 experiencing symptoms associated with Covid-19. In the absence of some evidence that could

28 link Defendant with Covid-19, the Court will not order Defendant quarantined.

                                                      2
                Case 1:09-cr-00271-AWI Document 116 Filed 10/14/20 Page 3 of 3


 1           With respect to the ICE detainer, there appears to be no controlling authority on this point.
 2 Some district courts who grant § 3582 motions order that the defendant be released into the

 3 custody of ICE, while others do not. Cf. United States v. Camacho-Duque, 2020 U.S. Dist.

 4 LEXIS 188532 (S.D. Fla. Oct. 5, 2020) with United States v. Villalobos-Gonzalez, 2020 U.S.

 5 Dist. LEXIS 141876 (W.D. Wash. Aug. 7, 2020).

 6           The motion before the Court is whether Defendant should have his sentenced reduced
 7 through § 3582(c)(1)(A). ICE detainer issues are not strictly part of the determination of whether

 8 the Court should grant compassionate release. See United States v. Al-Jamail, 2020 U.S. Dist.

 9 LEXIS 83120, *22 (E.D. Mich. May12, 2020). The Court does not downplay or minimize the

10 importance of an ICE detainer against any individual. However, how ICE chooses to handle

11 Defendant’s particular case is best left to ICE. See id. Therefore, the Court will order

12 Defendant’s release pursuant to § 3582 and order Defendant to cooperate with ICE with respect to

13 the detainer.1 Under the circumstances of this case, the Court is satisfied that this course will

14 address the concerns embodied within both the ICE detainer and § 3582.

15                                                        ORDER
16           Accordingly, IT IS HEREBY ORDERED that:
17 1.        The October 16, 2020 hearing is VACATED;
18 2.        Defendant’s motion for compassionate release (Doc. No. 97) is GRANTED;
19 3.        Defendant’s sentence is REDUCED to time served; and
20 4.         Defendant shall cooperate with the Department of Immigration and Customs Enforcement
21           with respect to the detainer that is in place against him.
22
     IT IS SO ORDERED.
23

24 Dated: October 13, 2020
                                                        SENIOR DISTRICT JUDGE
25

26
27
     1
28     This does not mean that Defendant is precluded from pursuing any defenses or judicial or administrative remedies or
     requests that are possible with respect to the detainer.

                                                               3
